Citation Nr: 1124292	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to August 1975 and from November 1976 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for a back disorder because no new and material evidence had been received. 

The Board notes that subsequent to an August 2010 Statement of the Case (SOC), the Veteran submitted additional evidence that is pertinent to the claim on appeal, but he has not submitted a waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).  Regardless, given the following favorable decision to reopen the previously denied claim and to remand the underlying claim for additional development, the Board finds that it may proceed with adjudication of petition to reopen the previously denied claim without prejudice to the Veteran.  See Id.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


Issues Not on Appeal 

While the Veteran initiated an appeal to the RO's October 2008 decision not to reopen previously denied claims for entitlement to service connection for residuals of a right forearm injury and a respiratory disorder (claimed as asthma), he never submitted a timely substantive appeal as to those matters.  In his February 2010 substantive appeal, VA Form-9, the Veteran marked the box next to the statement that he had read the January 2010 SOC, and that he was only appealing these issues:  the denial of his back and depression claims.  (It is noted that this statement actually constituted a notice of disagreement (NOD) to the RO's March 2010 denial of a claim for service connection for bipolar disorder).  Since the Veteran specifically constrained his appeal to the back and psychiatric matters, and did not indicate that he wished to continue an appeal as to the petitions to reopen the previously denied claims for entitlement to service connection for residuals of a right forearm injury and a respiratory disorder, those matters are no longer on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

Following the February 2010 statement from the Veteran accepted as a NOD with the decision denying service connection for a psychiatric disorder, the RO issued a SOC in October 2010.  The Veteran  failed to submit a timely substantive appeal following notice of an October 2010 SOC on the denial of his claim for entitlement to service connection for bipolar disorder.  This matter is not on appeal.  See Id. 


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied service connection for a back disorder based on the lack of evidence showing that any current disorder was incurred in or aggravated by his periods of service; the Veteran did not appeal that decision and it is final. 

2.  Since the June 1983 rating decision, the Veteran submitted new and material evidence that relates to the unestablished fact of a medical nexus between his current diagnosed disorder and his period of service.  This fact is necessary to substantiate the claim and it raises a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The June 1983 rating decision that denied service connection for a back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence to reopen the previously denied claim for service connection for a back disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim. 


2.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a back disorder was originally denied in a June 1983 rating decision.  At that time, the RO determined that the evidence did not show that any current disorder was incurred in or aggravated by his periods of service.  The Veteran did not appeal, and that decision became final. 

The evidence of record at the time of the June 1983 rating decision consisted of the Veteran's service treatment records.  The service treatment records did not show any complaints, treatment or diagnosis for back problems during the Veteran's periods of service.  On the report of an October 1978 examination prior to separation, the Veteran's spine was evaluated as normal.  The associated report of medical history shows that the Veteran denied any history of recurrent back pain. 

The RO denied the Veteran's claim for service connection for a back disorder in June 1983, because the evidence did not show that any current a disorder was incurred in or aggravated by his periods of service.  

Since June 1983, additional private and VA medical records were added to the record.  Collectively, the additional post-service treatment records show that the Veteran has sought treatment for back problems.  For instance, an April 1988 private medical statement shows that the Veteran reported a history of back trauma and he sought treatment for his back problems.  Subsequent post-service treatment records continue to show that the Veteran sought treatment for back problems.  The record now also contains a September 2010 private medical statement that shows that the Veteran has been diagnosed with spondylosis of the lumbar spine and displacement of the lumbar intervertebral disc at L3-4, L4-5, and L5-S1.  This medical statement also contains the Veteran's reported history of an inservice back injury, where he fell 30 feet while working on a communication poll in 1975.  The Veteran reported that he had landed on his feet, but the impact had resulted in low back pain.  It was further noted that the Veteran reported that he had sought treatment throughout the years since then.  The private doctor concluded that "his symptoms have remained chronic and are 'as likely as not' related to his military service at that time." 

In addition, the record now contains various statements from the Veteran in which he has reported an inservice back injury after falling from a communication poll when he was stationed at Fort Dix in New Jersey in 1975.  He has further reported that he sought treatment at Walton Army Hospital at Fort Dix after that accident.  See August 1994 statement in support of the case and February 2010 statement attached to substantive appeal.  

The Board finds that the additional evidence received since the June 1983 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, the additional medical record shows that the Veteran has current diagnosed back disorder.  It also contains a private medical statement that links the Veteran's current diagnosed back disorder to his period of service, an element of the claim that had previously been lacking.  Such evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for a back disorder, is reopened. 

REMAND

As noted above, with regard to the claim for service connection for a back disorder, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to obtain any outstanding service and post-service treatment records and to provide the Veteran with a VA examination.

The Veteran has identified outstanding records of pertinent service treatment from Walton Army Hospital at Fort Dix, New Jersey, in 1975.  At that time, the Veteran reports that he was on active duty for training (ACDUTRA).  While it appears that the RO has attempted to obtain any outstanding treatment records from facilities at Fort Dix (see a June 2009 request for out-patient treatment records dated 1976 to 1978 and a December 2009 report of general information), a records request to the National Personnel Records Center (NPRC) for this information has not yet been made and is therefore in order.  Additional requests should be made to any other appropriate service department offices in order to obtain any information that corroborates the Veteran's reported history of an inservice back injury and subsequent treatment. 

On remand, the RO/AMC should also provide the Veteran with a VA examination to determine the nature and likely etiology of his claimed back disorder.  The Veteran reports that he injured his back during his period of ACDUTRA service and he has continued to experience back problems since then.  The record also contains a September 2010 private medical statement that has linked the Veteran's chronic symptomatology with his reports of an inservice back injury.  

The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any back disorder. The examiner should be asked to provide an opinion on whether any diagnosed back disorder is etiologically related to the Veteran's period of service.  In so doing, the examiner is asked to comment on the Veteran's reported history of an inservice back injury and continuity of symptomatology, the September 2010 private medical statement, and any other relevant evidence of record. 

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain information pertaining to the Veteran's reports of injuries resulting from a fall and any subsequent treatment while he was stationed at Fort Dix, New Jersey in 1975.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information. 
The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2. Seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.  Take efforts to obtain copies of any available records for the file.

3. After all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of any back disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies or tests deemed necessary should be accomplished.

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed back disorder.  The examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability): (a) that any diagnosed back disorder was first manifest during service;(b) that any diagnosed back disorder had its onset within the first year after the Veteran's discharge; or (C) or that is otherwise related to service.  The examiner should comment on any medical findings shown in service, the Veteran's reported history of an inservice back injury and continuity of symptomatology, the September 2010 private medical statement, and any other relevant evidence of record.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal. If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
5. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


